Exhibit 10.1



DEBT RESTRUCTURING AGREEMENT
 
This DEBT RESTRUCTURING AGREEMENT (this "Agreement") is made and entered into as
of the 20th day of January, 2012 by and among Bernard Chaus, Inc. a New York
corporation ("Chaus"), S.L. Danielle Acquisition, LLC, a New York limited
liability company (the "SLDA"), and Cynthia Steffe Acquisition, LLC, a New York
limited liability company (collectively with Chaus and SLDA, the "Companies") on
the one hand, and China Ting Fashion Group (USA), LLC, a New York limited
liability company on the other hand (the "China Ting").
 
WHEREAS, Chaus is indebted to and owes China Ting Garment Mfg (Group) Limited
("China Ting Garment"), a wholly-owned subsidiary of China Ting Group Holdings
Limited ("Holdings"), the sum of US$12,000,000.00  as of September 1, 2011 (the
"Trade Debt") on account of purchases of goods made pursuant to the scheduled
invoices set forth on Exhibit A annexed hereto;
 
WHEREAS, China Ting Garment has assigned all of the Trade Debt to China Ting, a
wholly-owned subsidiary of Holdings; and
 
WHEREAS, the Companies have asked that China Ting restructure, and China Ting is
willing to restructure the Trade Debt on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Companies and China Ting each
hereby agrees as follows:
 
1.           The Companies and China Ting agree that the Trade Debt is hereby
converted and restructured to a new debt obligation, to be memorialized and paid
in accordance with, two Senior Unsecured Promissory Notes in the form annexed
hereto as Exhibit B (the "Notes").  As of the date of this Agreement, the
Companies shall execute and deliver the Notes to China Ting.  The Notes shall
rank pari passu with one another.  The Notes, by their terms, shall also be the
senior unsecured indebtedness of the Companies, ranking junior  (as to priority
of payment) only to the  Indebtedness  (as defined in Section 6(a) of the Notes)
permitted under Sections 6(a)(1) and (2) of the Notes, including, without
limitation, the Indebtedness and obligations pursuant to that certain Second
Amended and Restated Factoring and Financing Agreement, dated March 29, 2010,
entered into by and between the Companies and the CIT Group/Commercial Services,
Inc. (the "CIT Group" and, together with any Successor Factor, "CIT"; for
purposes hereof, a "Successor Factor" is any single factor (or single syndicate
of factors) or other single lender (or single syndicate of lenders) that
succeeds or refinances CIT Group and that provides substantially similar
financing to the Companies as CIT Group on terms that are substantially similar
to (or better to the Companies than) (i) the terms of the CIT Agreement, or (ii)
the terms offered by CIT Group upon the expiration of the CIT Agreement or (iii)
the overall economic terms that are then prevailing in the market for similarly
situated companies of size and nature comparable to the Companies).The Notes, by
their terms, also limit the right of the Companies to secure its Indebtedness,
except as permitted in Section 6(b) of the Notes.
 

 
1

--------------------------------------------------------------------------------

 





2.           Upon execution and delivery of the Notes, the invoices scheduled on
Exhibit A hereto are hereby deemed cancelled and the payment obligations of the
Companies to China Ting under the Trade Debt shall thereafter be evidenced and
governed solely by this Agreement and the Notes.
 
3.           This Agreement and the Notes, together with the exhibits and
schedules hereto and thereto, contain the entire understanding of the parties
with respect to the subject matter hereof supersede all prior agreements and
understandings, written or oral, among the parties with respect to the subject
matter of this Agreement.
 
4.           No provision of this Agreement may be waived, modified or
supplemented except by an instrument in writing signed by the Companies and
China Ting.
 
5.           This Agreement shall be governed by and construed in accordance
with the laws of the state of New York and shall be enforced exclusively by the
State and Federal Courts located in the State of New York, in the County of New
York.
 
6.           The Companies represent and warrant, jointly and severally, that
this Agreement (a) has been duly authorized, executed and delivered by the
Companies and constitutes the legal, valid and binding obligation of the
Companies, their successors and permitted assigns, enforceable against the
Companies in accordance with its terms (i) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect related to laws affecting
creditors' rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Companies'
obligations (if any) to provide indemnification and contribution remedies under
the securities laws; and (ii) subject to the limitations imposed by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity), and (b) all obligations of the Companies
shall, together with the rights and remedies of China Ting hereunder, inure to
the benefit of China Ting and its heirs, administrators, successors and
permitted assigns.
 
7.           China Ting may not assign, pledge or otherwise transfer this
Agreement or any interest therein without the prior written consent of the
Companies, except that such assignment may be made freely to any affiliate of
China Ting.  The Companies may not assign this Agreement and the obligations
arising out of this Agreement to a third party without the prior written consent
of China Ting, including through a transaction resulting in an event of
Change-of-Control under Section 7(h) of the Notes or a Fundamental Change under
Section 6(d) of the Notes.
 
8.           The Companies represent and warrant, jointly and severally, that no
consent (except the consent of CIT, which the Company will obtain),
authorization or filing of or with any court or governmental authority is
required by the Companies in connection with the issuance or the consummation of
the transaction contemplated herein or in the Notes, except for filings required
by the Companies (if any) with the U.S. Securities and Exchange Commission and
applicable state securities commissions relating specifically to this
transaction (all of which filings will be duly made by, or on behalf of, the
Companies).
 



 
2

--------------------------------------------------------------------------------

 





 
9.           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
10.           This Agreement shall replace and supersede the Trade Debt;
provided, however, that the execution and delivery of this Agreement shall not
in any circumstance be deemed to have terminated, extinguished or discharged the
obligations under the Trade Debt (as restructured herein), all of which
obligations shall continue under and be governed by this Agreement and the
documents, instruments and agreements executed pursuant hereto or in connection
herewith.  This Agreement is a replacement, consolidation, amendment and
restatement of the Trade Debt and is not a novation.
 
IN WITNESS WHEREOF the parties have signed this Agreement as of the day and year
first above written.
 

 
BERNARD CHAUS, INC.
               
By:
s/ Josephine Chaus      
Name:  Josephine Chaus
     
Title:    Chief Executive Officer
               
S.L. DANIELLE ACQUISITION, LLC
             
By:
s/ Josephine Chaus      
Name:  Josephine Chaus
     
Title:    Chief Executive Officer
               
CYNTHIA STEFFE ACQUISITION, LLC
             
By:
s/ Josephine Chaus      
Name:  Josephine Chaus
     
Title:    Chief Executive Officer
               
CHINA TING FASHION GROUP (USA), LLC
             
By:
s/ Hung Yi Ting      
Name:  Hung Yi Ting
     
Title:    Director of Oceanroc Investments Ltd., the
                   sole member of China Ting Fashion Group (USA), LLC  




 
3

--------------------------------------------------------------------------------

 
